DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 11,195,095. Although the claims at issue are not identical, they are not patentably distinct from each other because set of claims have the limitations.
As to claims 1 -14 and 17, all set of claims have the limitations a method of accelerating execution of a neural network (NN) model, by at least one processor, the method comprising: receiving at least one parameter of a vector operation, said at least one parameter comprising a number, representing a number of entries in an index of an input register; receiving a first matrix A, representing elements of a kernel K of the NN model, and a second matrix B, representing elements of an input I to kernel K; producing from first matrix A, a group-sparse matrix A’, comprising G arrays of elements, wherein dimensions of the G arrays are defined by the at least one parameter; and executing kernel K on input I, by performing at least one computation of the vector operation using the first matrix A and the B matrix.

Claims 15 and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 11,195,095. Although the claims at issue are not identical, they are not patentably distinct from each other because set of claims have the limitations.
As to claim 15, a method of accelerating execution of a NN model, by at least one processor, the method comprising: receiving a first matrix A, representing elements of a kernel K of the NN model and a second matrix B, representing elements of an input I to kernel K; producing from matrix A, a group-sparse matrix A’, comprising G tensors of elements, wherein all elements of A’ outside said G tensors are null; and executing kernel K on input I, by performing at least one computation of a Single Instruction Multiple Data (SIMD) tensor operation, having as operands elements of a tensor of the G tensors and corresponding elements of the B matrix, wherein the number of elements in each tensor is defined by the number of entries in each index of an input tensor register used in the hardware SIMD tensor operation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi et al (US 2017/0193361) in view of EYOLE et al (US 2019/0042253).
As to claim 1, Chilimbi et al teaches a method of accelerating execution of a neural network (NN) model (paragraph [0003]...neural network), by at least one processor (paragraph [0073]...a number of processors on the device), the method comprising:
receiving (paragraph [0057]...stencil-based computation 220) at least one parameter of a vector operation (paragraph [0057]...stencil-based computation technique 220 uses stencil-based computations as a building block for generating efficient vector code. In some examples, the vector code consists of a basic block generator and a schedule generator); 
receiving (paragraph [0033]... neural network training tool 118, and other modules, programs, or applications that are loadable and executable by processing units(s))  a first matrix A (paragraph [0087]...weights 608), representing elements of a kernel K (paragraph [0054]...and k.sub.y and k.sub.x represent the kernel coordinates (weights corresponding to connections that are a distance of k.sub.y and k.sub.x from the output neuron along y and x dimensions)) of the NN model, and a second matrix B (paragraph [0087]...input matrix 606), representing elements of an input I to kernel K (paragraph [0025]...a size associated with a kernel that is used to process the inputs ; paragraph [0090]...each input activation 202 of an input 210 can be used to compute multiple output activations 206);
producing from first matrix A, a group-sparse matrix A’, comprising G arrays of elements (paragraph [0069]... sparse -dense computation technique 310 can use a Column Tiled-Compressed Sparse Row (CT-CSR) format for storing sparse matrices in a Compressed Sparse Row format. A sparse kernel can then use the sparse matrices to perform matrix-matrix multiplication when calculating the output error gradient 302 and weight deltas 304), wherein dimensions of the G arrays are defined by the at least on parameter (paragraph [0089]...stencil-based computation technique 220 is a convolution computation technique that does not include unfolding matrices. In stencil computation kernel 700, each element of an array is updated based on neighboring values specified by a stencil), and wherein all elements of A’ outside said G arrays are null (paragraph [0027]...framework can select techniques that not only optimize performance across the cores of a processor, but also elide computations that do not need to be performed (computations that include zero values) in order to train the CNN); and
executing (paragraph [0037]...executable instructions) kernel K on input I, by performing at least one computation of the vector operation (paragraph [0087]..matrix multiplication is performed between unfolded input matrix 606 and weights 608 to compute output activations 610), the vector operation having as operands elements of an array of the G arrays and corresponding elements of the B matrix (paragraph [0095]...the shape and/or size of the register tile can change over the reuse of each input vector load. In some examples, the size of r.sub.x and r.sub.y are chosen such that r.sub.xr.sub.y.ltoreq.the number of physical vector registers, and the number of load instructions is minimized. In some examples, stencil kernel code generation 216 determines an optimal size for r.sub.x and r.sub.y by iterating over all possible values of r.sub.x and r.sub.y based on r.sub.xr.sub.y.ltoreq.the number of physical vector registers).
Chilimbi et al fails to explicitly show/teach at least one parameter comprising a number N2 > L, representing a number of entries in an index of an input vector register;
However, EYOLE et al teaches at least one parameter (paragraph [0067]...processing being performed with respect to a histogram which is small enough to be stored in the registers of the apparatus) comprising a number N2 > L, representing a number of entries (paragraph [0067]... vector registers hold histogram bin entries across 32 bins... vector register 130 hold bin entries 0-7 ; vector register 131 hold bin entries 8-15 ; vector register 132 hold bin entries 16-23 ; vector register 133 hold bin entries 24-31)in an index of an input vector register (paragraph [0067]...four vector registers 130, 131, 132, and 133);
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s at least one parameter comprising a number N2 > L, representing a number of entries in an index of an input vector register, as in EYOLE et al, for the purpose of correctly allocate a given input data item element to its corresponding histogram bin.

As to claim 14, Chilimbi et al teaches a system for accelerating execution of a NN model (paragraph [0003]...neural network), the system comprising: a non-transitory memory device (paragraph [0115]...computer-readable media 1104 may include computer storage media and/or communication media), wherein modules of instruction (paragraph [0164]... instructions include routines, programs, objects, modules, components, data structures, and the like that perform particular functions or implement particular abstract data types) code are stored, and at least one processor (paragraph [0073]...a number of processors on the device) associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, the at least one processor is configured to:
receive (paragraph [0057]...stencil-based computation 220) at least one parameter of a vector operation (paragraph [0057]...stencil-based computation technique 220 uses stencil-based computations as a building block for generating efficient vector code. In some examples, the vector code consists of a basic block generator and a schedule generator); 
receive (paragraph [0033]... neural network training tool 118, and other modules, programs, or applications that are loadable and executable by processing units(s))  a first matrix A (paragraph [0087]...weights 608), representing elements of a kernel K (paragraph [0054]...and k.sub.y and k.sub.x represent the kernel coordinates (weights corresponding to connections that are a distance of k.sub.y and k.sub.x from the output neuron along y and x dimensions)) of the NN model, and a second matrix B (paragraph [0087]...input matrix 606), representing elements of an input I to kernel K (paragraph [0025]...a size associated with a kernel that is used to process the inputs ; paragraph [0090]...each input activation 202 of an input 210 can be used to compute multiple output activations 206);
produce from first matrix A, a group-sparse matrix A’, comprising G arrays of elements (paragraph [0069]... sparse -dense computation technique 310 can use a Column Tiled-Compressed Sparse Row (CT-CSR) format for storing sparse matrices in a Compressed Sparse Row format. A sparse kernel can then use the sparse matrices to perform matrix-matrix multiplication when calculating the output error gradient 302 and weight deltas 304), wherein dimensions of the G arrays are defined by the plurality of parameters (paragraph [0089]...stencil-based computation technique 220 is a convolution computation technique that does not include unfolding matrices. In stencil computation kernel 700, each element of an array is updated based on neighboring values specified by a stencil), and wherein all elements of A’ outside said G arrays are null (paragraph [0027]...framework can select techniques that not only optimize performance across the cores of a processor, but also elide computations that do not need to be performed (computations that include zero values) in order to train the CNN); and
execute (paragraph [0037]...executable instructions) kernel K on input I, by performing at least one computation of the vector operation (paragraph [0087]..matrix multiplication is performed between unfolded input matrix 606 and weights 608 to compute output activations 610), the vector operation having as operands elements of an array of the G arrays and corresponding elements of the B matrix (paragraph [0095]...the shape and/or size of the register tile can change over the reuse of each input vector load. In some examples, the size of r.sub.x and r.sub.y are chosen such that r.sub.xr.sub.y.ltoreq.the number of physical vector registers, and the number of load instructions is minimized. In some examples, stencil kernel code generation 216 determines an optimal size for r.sub.x and r.sub.y by iterating over all possible values of r.sub.x and r.sub.y based on r.sub.xr.sub.y.ltoreq.the number of physical vector registers).
Chilimbi et al fails to explicitly show/teach at least one parameter comprising a number N2 > L, representing a number of entries in an index of an input vector register;
However, EYOLE et al teaches at least one parameter (paragraph [0067]...processing being performed with respect to a histogram which is small enough to be stored in the registers of the apparatus) comprising a number N2 > L, representing a number of entries (paragraph [0067]... vector registers hold histogram bin entries across 32 bins... vector register 130 hold bin entries 0-7 ; vector register 131 hold bin entries 8-15 ; vector register 132 hold bin entries 16-23 ; vector register 133 hold bin entries 24-31)in an index of an input vector register (paragraph [0067]...four vector registers 130, 131, 132, and 133);
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s at least one parameter comprising a number N2 > L, representing a number of entries in an index of an input vector register, as in EYOLE et al, for the purpose of correctly allocate a given input data item element to its corresponding histogram bin.

Claim 17 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi et al (US 2017/0193361) in view of NURVITADHI et al (US 2018/0189234).
As to claim 15, Chilimbi et al teaches a method of accelerating execution of a NN model (paragraph [0003]...neural network), by at least one processor (paragraph [0073]...a number of processors on the device), the method comprising: 
receiving (paragraph [0033]... neural network training tool 118, and other modules, programs, or applications that are loadable and executable by processing units(s))  a first matrix A (paragraph [0087]...weights 608), representing elements of a kernel K (paragraph [0054]...and k.sub.y and k.sub.x represent the kernel coordinates (weights corresponding to connections that are a distance of k.sub.y and k.sub.x from the output neuron along y and x dimensions)) of the NN model, and a second matrix B (paragraph [0087]...input matrix 606), representing elements of an input I to kernel K (paragraph [0025]...a size associated with a kernel that is used to process the inputs ; paragraph [0090]...each input activation 202 of an input 210 can be used to compute multiple output activations 206);
producing from first matrix A, a group-sparse matrix A’, comprising G tensors of elements (paragraph [0069]... sparse -dense computation technique 310 can use a Column Tiled-Compressed Sparse Row (CT-CSR) format for storing sparse matrices in a Compressed Sparse Row format. A sparse kernel can then use the sparse matrices to perform matrix-matrix multiplication when calculating the output error gradient 302 and weight deltas 304 ; paragraph [0089]...stencil-based computation technique 220 is a convolution computation technique that does not include unfolding matrices. In stencil computation kernel 700, each element of an array is updated based on neighboring values specified by a stencil)), and wherein all elements of A’ outside said G tensors are null (paragraph [0027]...framework can select techniques that not only optimize performance across the cores of a processor, but also elide computations that do not need to be performed (computations that include zero values) in order to train the CNN); and
executing (paragraph [0037]...executable instructions) kernel K on input I, by performing at least one computation a Single Instruction Multiple Data (SIMD) (paragraph [0003]... techniques for parallelizing can include parallel processing and processing in parallel) tensor operation (paragraph [0087]..matrix multiplication is performed between unfolded input matrix 606 and weights 608 to compute output activations 610), having as operands elements of a tensor of the G tensors and corresponding elements of the B matrix (paragraph [0095]...the shape and/or size of the register tile can change over the reuse of each input vector load. In some examples, the size of r.sub.x and r.sub.y are chosen such that r.sub.xr.sub.y.ltoreq.the number of physical vector registers, and the number of load instructions is minimized. In some examples, stencil kernel code generation 216 determines an optimal size for r.sub.x and r.sub.y by iterating over all possible values of r.sub.x and r.sub.y based on r.sub.xr.sub.y.ltoreq.the number of physical vector registers), wherein the number of elements in each tensor is defined by the number of entries in each index of an input tensor register (paragraph [0057]...generates register tiled vector instructions to improve the reuse of each input vector load and to reduce the total number of load instructions) used in the hardware SIMD tensor operation (paragraph [0119]...data store 1112 includes a corpus and/or a relational database with one or more tables, indices).
Chilimbi et al fails to explicitly show/teach that the Single Instruction Multiple Data (SIMD) tensor operation performing a dot-multiplication operation. 
However, NURVITADHI et al teaches Single Instruction Multiple Data (SIMD) tensor operation (paragraph [0129]...Instructions/operations which are not inter-dependent may be executed in parallel on the processing elements 701-702) performing a dot-multiplication operation (paragraph [0212]... compare the indices of the non-zero elements in the matrix and the vector because the number of instructions/operations required to compute a sparse matrix-sparse vector dot-product is unpredictable and depends on the structure of the matrix and vector. For example, consider taking the dot-product of a matrix row with a single non-zero element and a vector with many non-zero elements. If the row's non-zero has a lower index than any of the non-zeroes in the vector, the dot-product only requires one index comparison. If the row's non-zero has a higher index than any of the non-zeroes in the vector, computing the dot-product requires comparing the index of the row's non-zero with every index in the vector. This assumes a linear search through the vector, which is common practice. Other searches, such as binary search, would be faster in the worst case, but would add significant overhead in the common case where the non-zeroes in the row and the vector overlap. In contrast, the number of operations required to perform a sparse matrix-dense vector multiplication is fixed and determined by the number of non-zero values in the matrix, making it easy to predict the amount of time required for the computation).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s Single Instruction Multiple Data (SIMD) tensor operation to perform a dot-multiplication operation, as in NURVITADHI et al, for the purpose of processing very-sparse and hyper-sparse matrix data.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi et al (US 2017/0193361) in view of NURVITADHI et al (US 2018/0189234) and in further view of LEE (US 2019/0179818).
As to claim 16, Chilimbi et al teaches at least one computation a Single Instruction Multiple Data (SIMD) (paragraph [0003]... techniques for parallelizing can include parallel processing and processing in parallel) tensor operation.
Chilimbi et al and NURVITADHI et al both fail to explicitly show/teach that the SIMD tensor operation is an AVX512 VNNI vector operation.
However, LEE teaches that a SIMD tensor operation is an AVX512 VNNI vector operation (LEE paragraph [0005]... as the computing technology advances, commodity processors support vector -based processing as well as scalar-based processing by providing vector registers and a set of instructions which can use the vector registers. Furthermore, as the processor's microarchitecture evolves, the size of the available vector register continues to increase. For example, in Intel CPU, the Skylake microarchitecture with 512-bit vector registers and AVX512instructions has been introduced and used. The AVX512 instruction can process sixteen 32-bit sized data simultaneously. However, since the conventional merge join does not use the parallel processing employing the vector register even when the process operates on the system equipped with the processor supporting the vector processing, the merge join cannot be quickly performed compared with the system performance. i.e., the conventional merge join does not fully utilize the computing power of the modern system).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s SIMD tensor operation to be an AVX512 VNNI vector operation, as in LEE, for the purpose of processing sixteen 32-bit sized data simultaneously. It would have been an obvious matter of design choice for the SIMD tensor operation to be a AVX512 VNNI vector operation, since applicant has not disclosed that the SIMD tensor operation is an AVX512 VNNI vector operation, solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any type of SIMD tensor operation. 


Allowable Subject Matter
Claims 2 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if the Double Patenting rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2122